UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-7073



JERRY WAYNE MOORE,

                                             Plaintiff - Appellant,

         versus

COMMONWEALTH OF VIRGINIA; LINWOOD T. WELLS,
JR., Assistant Attorney General of Virginia;
COUNTY OF PRINCE WILLIAM, VIRGINIA; CITY OF
MANASSAS; PAUL EBERT, Assistant Commonwealth
Attorney; WILSON C. GARRISON, Sheriff, Prince
William County, Virginia; DAVID C. MABIE,
Prince William Circuit Court Clerk; PRINCE
WILLIAM COUNTY POLICE DEPARTMENT; EDWARD R.
FOX, Commonwealth Attorney,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-96-884-AM)

Submitted:   September 5, 1996         Decided:   September 17, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Jerry Wayne Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Moore v. Virginia, No. CA-96-884-AM (E.D. Va. June 28,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3